DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/8/2021 and 6/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 9/11/2020 as modified by the preliminary amendment filed also on 9/11/2020. 
Claims 1-3, 5-8, 16-21, 23, and 29-34 are now pending in the present application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 16-21, 23, and 29-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (U.S. Patent Application Publication No. 2011/0287767)

 	 Referring to Claim 1, Huang et al. disclose a measurement method, operable by a user equipment (UE) (pars 11-17, measurement, UE), comprising: receiving measurement object configuration information (pars 11-17, measurement task, object); when adopting conditional trigger cell management, according to the measurement object configuration information, starting measurement of a target object (pars 11-21, measurement); wherein the target object is at least one of objects indicated by the measurement object configuration information (pars 11-17, measurement task, object); when satisfying a preset trigger event, determining whether to stop measurement of at least one object in the target object (pars 11-21 and 42, measurement, finished).  
 	Referring to Claim 2 as applied to Claim 1 above, Huang et al. disclose the measurement method, wherein the measurement object configuration information comprises at least one of the following: information of a cell identity that does not need 
 	Referring to Claim 3 as applied to Claim 1 above, Huang et al. disclose the measurement method, wherein the preset trigger event is predefined, or the preset trigger event is configured by a network device; or wherein the preset trigger event comprises at least one of a cell handover success, a cell handover failure, a target secondary cell group (SCG) access success a target SCG access failure, and a radio link failure (pars 14, 16, and 18, trigger, set).  
 	Referring to Claim 5 as applied to Claim 3 above, Huang et al. disclose the measurement method, wherein the step of when satisfying a preset trigger event, determining whether to stop measurement of at least one object in the target object, comprises: when satisfying the preset trigger event, determining to stop measurement of all target objects (pars 11-21 and 42, finished).  
Referring to Claim 6 as applied to Claim 3 above, Huang et al. disclose the measurement method, wherein in case that the preset trigger event comprises the cell handover success or the target SCG access success, the step of when satisfying a preset trigger event, determining whether to stop measurement of at least one object in 
 	Referring to Claim 7 as applied to Claim 2 above, Huang et al. disclose the measurement method, wherein when the measurement object configuration information comprises second indication information, the step of when satisfying a preset trigger event, determining whether to stop measurement of at least one object in the target object, comprises one of the following: when satisfying the preset trigger event, determining whether to stop measurement of at least one object of the target object according to the second indication information; when satisfying the preset trigger event and completing a configuration procedure for the target object, determining whether to stop measurement of at least one object of the target object according to the second indication information (pars 11-21, 42, and 55, determination, finished).  
 	Referring to Claim 8 as applied to Claim 7 above, Huang et al. disclose the measurement method, wherein the step of determining whether to stop measurement of at least one object of the target object according to the second indication information, comprises one of the following: according to a first target object that needs to continue to be measured as indicated by the second indication information, determining to continue measurement of the first target object (pars 11-21, 42, and 55, determination, continue); 4Attorney Docket No.; 60193/1PflJS2021235CN according to a second target object that does not need to continue to be measured as indicated by the second indication information, determining to stop measurement of the second target object; according to the first target object that needs to continue to be measured as indicated by the second indication information, 
 	Referring to Claim 16, Huang et al. disclose a user equipment (UE) , comprising: a processor, a memory, and a computer program stored on the memory and executable on the processor (pars 11-17, UE); wherein the computer program is executed by a processor to implement receiving measurement object configuration information (pars 11-17, measurement task, object); when adopting conditional trigger cell management, according to the measurement object configuration information, starting measurement of a target object (pars 11-21, measurement); wherein the target object is at least one of objects indicated by the measurement object configuration information (pars 11-17, measurement task, object); when satisfying a preset trigger event, determining whether to stop measurement of at least one object in the target object (pars 11-21 and 42, measurement, finished).  
 	Referring to Claim 17, Huang et al. disclose a measurement configuration method, operable by a network device, comprising: transmitting measurement object configuration information; wherein the measurement object configuration information is used to indicate a target object associated with conditional trigger cell management (pars 11-17, measurement task, object),  
 	Referring to Claim 18 as applied to Claim 17 above, Huang et al. disclose the measurement configuration method, wherein the measurement object configuration information comprises at least one of the following: information of a cell identity that does not need to be measured; information of a frequency identity of the target object; information of a cell identity of the target object; 5Attorney Docket No.: 60193/PIUS2021235CN first indication information indicating 
 	Referring to Claim 19 as applied to Claim 18 above, Huang et al. disclose the measurement configuration method, further comprising: configuring a preset trigger event for a user equipment (UE) to enable the UE to determine whether to stop measurement of at least one object in the target object when the preset trigger event is satisfied (pars 11-21 and 42, measurement, finished).  
 	Referring to Claim 20 as applied to Claim 19 above, Huang et al. disclose the measurement configuration method, wherein the preset trigger event comprises at least one of a cell handover success, a cell handover failure, a target secondary cell group (SCC) access success, a target SCG access failure, and a radio link failure (pars 14, 16, and 18, trigger, set).  
 	Referring to Claim 21 as applied to Claim 20 above, Huang et al. disclose the measurement configuration method, wherein the preset trigger event is used to enable the UE to determine to stop measurement of all target objects when the preset trigger event is satisfied (pars 11-21 and 42, finished).  
 	Referring to Claim 23 as applied to Claim 19 above, Huang et al. disclose the measurement configuration method, wherein when the measurement object configuration information comprises the second indication information, the preset trigger 
 	Referring to Claim 29, Huang et al. disclose a network device, comprising: a processor, a memory, and a computer program stored on the memory and executable on the processor; wherein the processor executes the computer program to implement steps of the measurement configuration method according to claim 17 (pars 11-21, measurement task to UE).
 	Referring to Claim 30, Huang et al. disclose a computer readable storage medium, comprising a computer program stored thereon; wherein the computer program is executed by a processor to implement steps of the measurement method according to claim 1 (pars 11-21, measurement, UE, etc.).  
 	Referring to Claim 31 as applied to Claim 16 above, Huang et al. disclose the UE, wherein the measurement object configuration information comprises at least one of the following: information of a cell identity that does not need to be measured; information of a frequency identity of the target object; information of a cell identity of the target object; first indication information indicating whether a measurement object is applied for the conditional trigger cell management; reference signal configuration information corresponding to the target object; layer-3 filter configuration information of 
 	Referring to Claim 32 as applied to Claim 16 above, Huang et al. disclose the UE, wherein the preset trigger event comprises at least one of a cell handover success, a cell handover failure, a target secondary cell group (SCG) access success, a target SCG access failure, and a radio link failure (pars 14, 16, and 18, trigger, set).  
Referring to Claim 33 as applied to Claim 32 above, Huang et al. disclose the UE, wherein the processor is configured to: when satisfying the preset trigger event, determine to stop measurement of all target objects (pars 11-21 and 42, finished)..  
 	Referring to Claim 34 as applied to Claim 31 above, Huang et al. disclose the UE, wherein when the measurement object configuration information comprises second indication information, the processor is configured to perform at least one of the following: when satisfying the preset trigger event, determining whether to stop measurement of at least one object of the target object according to the second indication information; when satisfying the preset trigger event and completing a configuration procedure for the target object, determining whether to stop measurement of at least one object of the target object according to the second indication information (pars 11-21, 42, and 55, determination, finished).
 					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642